DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2012/0276392) in view of Cleaver (US 2016/0083542).
Regarding claims 1 and 2: Takahashi et al. teaches a prepreg (abstract) comprising reinforcing fibers (para. 76) and a resin composition comprising an epoxy resin (para. 49), a dicyandiamide (para. 49) and a compound such as dimethylformamide (para. 71), which the instant specification teaches is a compound which has a melting point of 130 °C or lower and a solubility parameter whose difference from the solubility parameter of [B] is 8 or less, and which is an amide. The composition contains 40-90% composition in solvent/dimethylformamide (para. 74), which indicates there is 10-60 % solvent/dimethylformamide in 100 parts of the composition, which overlaps the claimed range of claim 2. In example 4 in table 2, there are 52 parts curing agent to 89 parts solvent, which would mean 171 parts solvent per 100 parts curing agent, which overlaps the claimed range.
Takahashi et al. does not teach the viscosity of the composition.  However, Cleaver teaches a similar composition having a viscosity of 1000 to 100,000 Pas at room temperature (para. 67).  Takahashi et al. and Cleaver are analogous art since they are both concerned with the same field of endeavor, namely epoxy prepregs.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the viscosity of Cleaver in the composition of Takahashi et al. and would have been motivated to do so in order to have a workable prepreg.
Regarding claim 3: Takahashi et al. teaches dimethylformamide, which has a boiling point of 153 °C
Regarding claim 4: Takahashi et al. teaches an epoxy resin of EPICLON N-770 (para. 168), which has an epoxy equivalent weight of 187.
Regarding claim 6: Takahashi et al. teaches curing the composite (para. 75).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2012/0276392) in view of Cleaver (US 2016/0083542) as applied to claim 1 set forth above and in view of JP 11-302412.
Regarding claim 5: Takahashi et al. teaches the basic claimed composition as set forth above.  Not disclosed is the three or more functional nitrogen containing epoxy resin. However, JP 11-302412 teaches a glycidyl amine type epoxy resin in an amount of 50 parts by weight or more per 100 parts by weight of the epoxy resin (abstract), which can be tetraglycidyl component (para. 10).  Takahashi et al. and JP 11-302412 are analogous art since they are both concerned with the same field of endeavor, namely epoxy prepregs.  At the time of the invention a person having ordinary skill in the art would have found it obvious to include the amine epoxy resin of JP 11-302412 in the composition of Takahashi et al. and would have been motivated to do so since to increase the adhesiveness between the fiber and the matrix.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767